                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

PETE D. SALAZAR,

       Plaintiff,

vs.                                                           Civ. No. 19-517 KG/LF

PENNYMAC MORTGAGE
INVESTMENT TRUST HOLDINGS I,
LLC; PENNYMAC LOAN SERVICES, LLC;
PENNYMAC CORP.; WEINSTEIN & RILEY, P.S.,
AND DOES 1 THROUGH 50, INCLUSIVE,

       Defendants.

                                FINAL ORDER OF DISMISSAL

       Plaintiff having failed to file a motion to amend the Complaint by September 27, 2019,

see (Doc. 15) at 12, and having failed to effect service on Defendant Does 1 through 50,

inclusive, or to respond to the Order to Show Cause by September 12, 2019, see (Doc 13),

       IT IS ORDERED that

       1. Plaintiff’s claims against Defendant Does 1 through 50, inclusive are dismissed

without prejudice; and

       2. this case is now terminated in its entirety.




                                                         _______________________________
                                                         UNITED STATES DISTRICT JUDGE
